Citation Nr: 0327324	
Decision Date: 10/10/03    Archive Date: 10/20/03

DOCKET NO.  97-17 177A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to an increased evaluation for conjunctivitis, 
OU, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

J. Gentile, Associate Counsel




INTRODUCTION

The veteran served on active duty from September 1974 until 
September 1976.

This case was previously before the Board of Veterans' 
Appeals (hereinafter Board) on appeal from adverse action in 
May 1997 by the Department of Veterans Affairs (hereinafter 
VA) Regional Office in San Juan, Puerto Rico (hereinafter 
RO).  Following the April 1998 remand, the RO granted service 
connection for alopecia.  As such, this issue is no longer on 
appeal.


REMAND

In the April 1998 remand, the Board directed the RO to 
arrange for an opthalmologist to examine the veteran.  In 
this remand, the Board set forth specific instructions 
regarding the components of the veteran's eye examination as 
well as the issues that the examiner should address in his 
corresponding examination report.  The RO did not accomplish 
this action as is required under Stegall v. West, 11 Vet. 
App. 268 (1998).  Therefore, this case is REMANDED for the 
following:

1.		The RO shall attempt to obtain any 
of the veteran's medical records, relating 
to his eye condition, dating back to his 
separation from service in September 1976 
to the present.  In connection with this 
effort, the RO should secure the necessary 
authorization and release forms.  If the 
RO is unable obtain the appropriate 
release forms from the veteran, it should 
note that in the veteran's claim file.  
Furthermore, if no such medical records 
exist, or if the RO is not able to obtain 
these records, it should note that in the 
veteran's claims file.  

2.	After any records obtained as a 
result of the foregoing development have 
been associated with the claims folder, 
the veteran should be accorded an 
updated VA examination by the 
appropriate physician for his eye 
condition.  The claims folder and copy 
of this and the previous remand must be 
made available to the examiner prior to 
the examination.  The examiner should 
review all examination reports, 
including but not limited to the 
veteran's service records and the 
veteran's private medical records.  The 
examiner should determine the nature and 
current severity of the veteran's 
conjunctivitis.  In this regard, the 
examiner should conduct all indicated 
tests and studies and should be asked to 
provide a detailed report of all 
findings.  Specifically, the examiner 
should be asked to indicate whether the 
veteran's condition may be classified as 
"chronic trachomatous conjunctivitis" 
and, if so, whether there exists an 
active pathology in this regard.  If any 
trachomatous conjunctivitis is deemed to 
be healed, the examiner should indicate 
whether there exist any residuals of 
such condition.  Regardless of whether 
the veteran is deemed to suffer from 
trachomatous conjunctivitis or whether 
he is deemed to suffer from some other 
form of conjunctivitis, the examiner 
should note all signs and symptoms of 
the condition.  Additionally, the 
examiner should be asked to provide data 
concerning the veteran's visual acuity. 
The examiner's report should reflect a 
review of the entire evidentiary record.

3.	The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, No. 02-
7007, -7008, -7009, -7010 (Fed. Cir. 
Sept. 22, 2003) as well as 38 U.S.C.A. §§ 
5102, 5102 and 5103A (West 2002) and 38 
C.F.R. § 3.159 (2003), and any other 
applicable legal precedent.  This 
includes informing the veteran of the 
time he has in which to submit additional 
evidence.

4.	To the extent the claim on appeal 
remains denied, the veteran should be 
provided with an SSOC.  The SSOC must 
contain notice of all relevant actions 
taken on his claim for a rating in 
excess of 10 percent for conjunctivitis, 
OU, to include a summary of the evidence 
and discussion of all pertinent 
regulations, including the reports from 
the examination requested above and the 
VCAA.  In addition, as instructed by the 
previous remand, in readjudicating the 
veteran's claim for an increased 
evaluation for conjunctivitis, the RO 
should address all applicable diagnostic 
codes, including, if appropriate, 
Diagnostic Code 6017.  Also in this 
regard, entitlement should be considered 
upon both schedular and extraschedular 
bases.  The RO should take care to 
ensure that, in any supplemental 
statement of the case issued pursuant to 
its adjudication of the veteran's claim 
for an increased rating, the reasons and 
bases for its determination (on both 
schedular and extraschedular grounds) 
are set forth in detail.  If all 
benefits are not granted, the case, upon 
completion of the usual adjudicative 
procedures, should be returned to the 
Board for further review.  An 
appropriate period of time should be 
allowed for a response.

The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran need take no action unless otherwise 
notified, and he has the right to submit additional evidence 
and argument on the matter or matter the Board has remanded 
to the regional office.  Kutscherousky v. West, 12 Vet. App. 
369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans Appeals of the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  IN addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court. See M21-1, Park IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	BETTINA S. CALLAWAY 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




